Citation Nr: 1135002	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for atresia of the left auditory canal.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 (2010).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America.




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) from May 2005 and February 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for compensable ratings for a sinus disability (allergic rhinitis) and a throat disability (pharyngitis), and declined to reopen the Veteran's claims for service connection for atresia of the left auditory canal (claimed as an obstruction of the ears) and bilateral hearing loss.

In November 2008, the Board denied compensable evaluations for the Veteran's sinus and throat disabilities, and remanded the Veteran's atresia of the left auditory canal, bilateral hearing loss, and 38 C.F.R. § 3.324 claims for further development.  

Herein, the Board reopens the service connection claims for atresia of the left ear canal and hearing loss.  The reopened claims and the claim of entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1974 decision, the Board denied the Veteran's service connection claim for left auditory canal and hearing loss.  

2.  The additional evidence received since the last final decision raises a reasonable possibility of substantiating the service connection claims for left auditory canal and hearing loss.


CONCLUSIONS OF LAW

1.  The March 1974 Board decision that denied service connection claim for atresia of the left auditory canal and hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has been received to reopen the service connection claim for atresia of the left ear canal, the claim is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen the service connection claim for hearing loss, the claim is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims To Reopen

In this decision, the Board reopens the Veteran's service connection claims of service connection for atresia of the left auditory canal and hearing loss claim, and remands them for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

Where a final Board decision exists on a given claim, that claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered by the Board.  38 U.S.C.A. § 7104(b).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  Therefore, once a Board decision becomes final under § 7104(b), "the Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2002). "  The Board does not have jurisdiction to consider [the previously- adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Applicable here, "new" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

By way of history, in a December 1960 rating decision, the RO denied the Veteran's original service connection claim for atresia of the left external canal.  The RO determined that the Veteran had a left ear disability, diagnosed as congenital atresia of the left ear canal that preexisted service and did not increase in severity during service beyond the natural progression of the disease.  

In a February 1973 rating decision, the RO confirmed the previous denial, and the Veteran filed a notice of disagreement.  In a September 1973 rating decision, the RO confirmed its previous denial.  In October 1973, the RO issued a statement of the case, and the Veteran appealed such decision.  

The Board, in a March 1974 decision, denied entitlement to service connection for hearing loss and other disability of the left ear, postoperative.  That Board decision is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2010).

In September 2005, VA received the Veteran's request to reopen the service connection claim for atresia of the left auditory canal and hearing loss.  In a February 2006 rating decision, the RO determined that new and material evidence had not been received; this rating decision is the subject of the instant appeal.

Based on the above, the March 1974 Board decision is the last final decision of record applicable here.  As the last final disallowance of the Veteran's service connection claims for atresia of the left auditory canal and hearing loss was the March 1974 Board decision, the Board must now determine whether new and material evidence to reopen the claim has been received since that decision.

When the Board decided its March 1974 decision, the claims folder contained the Veteran's service treatment records, VA medical evidence, and private medical evidence.  In the March 1974 decision, the Board noted the Veteran's contention that his left ear canal disability and hearing loss are related to service.  Upon service entrance, the Veteran had a normal ear examination and hearing was noted as normal.  One month following service entrance, the Veteran was treated for a left earache and sore throat.  At that time, the medical personnel observed that the Veteran had no external left ear canal which was described as congenital atresia of the external canal.  A 25 decibel loss of hearing in the left ear was noted.  He was given a profile in April 1958 for left ear hearing loss.  Separation examination report dated in February 1960 indicates diagnoses of congenital atresia of the left exterior auditory canal, and deafness of the left ear (H-3 profile).  Post-service, the Veteran continued to receive treatment for his left ear problems.  The Board in March 1974 concluded that the Veteran's congenital atresia of the left ear canal and other disability were not shown to be related to service, and there was no evidence of an increase in severity of the Veteran's left ear condition beyond natural progress during service. 

Since the March 1974 Board decision, evidence added to the claims folder includes additional VA medical evidence and the Veteran's contentions.  Significantly, the record contains a July 1974 statement from a private physician, Dr. Collazo, which states that the Veteran's atresia of the left ear canal was due to infection (illegible) and otitis media and not a developmental or congenital abnormality.  Dr. Collazo noted that the Veteran's ear examination and hearing were normal upon service entrance.  This new evidence is material in that it raises a reasonable possibility that the Veteran's ear canal obstruction is related to service.    

Moreover, the Board notes that the Veteran's current assertion that he has hearing loss due to in-service noise exposure.  See March 2011 statement from representative.  Presuming this statement credible, it raises a reasonable possibility that the Veteran's hearing loss is related to his military service.  In light of the above, the newly received evidence relates to an unestablished fact necessary to substantiate the claim, as it raises the possibility that the Veteran's left ear canal disability and hearing loss may be related to service.  38 C.F.R. § 3.156 (2010).  As new and material evidence has been received, the claims are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for atresia of the left auditory canal is reopened; to that extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is reopened; to that extent, the appeal is granted.

REMAND

In this case, the Report of Medical Examination at service entry, dated in February 1958, reflects that the Veteran was found sound at service entry with respect to his ears.  The service treatment records show he was later discovered to have a disability that may have pre-existed service.  In light of the medical evidence of a current left ear disability, the evidence of in-service left ear problems, the July 1974 private opinion, and the Veteran's assertions, the Board finds that a VA examination is necessary to determine the etiology of any currently diagnosed left ear disability.  As noted, the 1974 opinion from Dr. Collazo indicates that the Veteran's left ear disability was not congenital and this conflicts with the service treatment records and VA examination reports.  

A congenital defect is distinguished from a congenital disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA General Counsel opinion VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (Jul. 18, 1990)).  The United States Court of Appeals for Veterans Claims (Court) has noted that "[u]nder the framework set forth in the General Counsel opinion, any worsening--any change at all--might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable."  Id.  If a condition is a congenital defect, it is neither a disease nor an injury and the presumption of soundness does not apply.  Id.  If a condition is a congenital disease, however, the Board must properly apply the presumption of soundness.  Id. at 396.  Therefore, a VA medical opinion is necessary to adjudicate this appeal.

Finally, the Board notes that the claim of entitlement to a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 is dependent on whether service connection for atresia of the left auditory canal and bilateral hearing is warranted, thus, a decision by the Board at this time would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for an examination to determine the etiology and/or onset of any disability of the left ear, to atresia of the left ear canal and hearing loss.  The claims folder should be made available and reviewed by the examiner.  Any indicated studies should be performed.

The examiner is asked to diagnose any left ear disability currently shown, to include atresia of the ear canal and hearing loss, and then answer the following:

(i).  Please state the likelihood that the Veteran had a left ear disability that pre-existed service.  If so, please state if the pre-existing left ear disability is congenital, to include whether the disability is a defect or disease as defined by VA and discussed above.  

(ii).  If the examiner concludes that a left ear disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  If the examiner diagnoses the Veteran as having a left ear disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service, to specifically include the Veteran's competent report of being subjected to in-service acoustic trauma.

The examiner should reconcile the opinions with the entire claims folder, to include the service treatment records, Dr. Collazo's July 1974 statement, and the December 2005 VA examination reports.  

A complete rationale for all findings and conclusions should be set forth in a legible report.

2.  Then, readjudicate the appeal.   If the Veteran does not have any compensable ratings, readjudicate the claim of entitlement to a 10 percent evaluation pursuant to 38 C.F.R. § 3.324.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Allow the Veteran an appropriate opportunity for response and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


